Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 2, 6-9, 12-17, 20-23, and 26. Claims 15-17, 20, 21, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 2, 6-9, 12-14, 22, and 23 is contained herein.


Priority
Applicant’s amendments regarding priority, see Remarks, filed 10/7/2022, with respect to the Non-Final Office Action mailed 4/7/2022, have been fully considered and the instant application receives priority to United States Provisional Application Number
62/608,398 filed on 20 December 2017.








Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 4/7/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 10/7/2022.

Status of Rejections
35 USC § 103

The rejection of claims 1-2 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 10/7/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 4/7/2022, have been fully considered but are not found persuasive.
Applicants argue that the narrowing of the claims with respect to X = chloro and R3 being selected from the alkyl amido group obviates the obviousness rejection of record. Further submitting a declaration showing advantageous effects of the claimed process with respect to regioselectivity and purity. The latter arguments are found unpersuasive.
To reiterate the rejection of record, the instant claims are drawn to a process of making compounds of formula I via reacting pyrazoles of formula II with pyrimidines of formula III as shown below:



    PNG
    media_image1.png
    490
    730
    media_image1.png
    Greyscale
.
 Note that the claimed process optionally comprises a purification process and wherein L is a leaving group such as halo (see page 5, line 24 of disclosure). The groups on the starting pyrazoles and pyrimidines (e.g. variables X, R1-3) may consist of various substituents such as X = halo, R1 = methyl, R2 = -CF3, and R3 = -C(CH3)2C(O)NH2 as in Applicant’s elected species.
WO 2017/087905 teach identical compounds to that of claimed formula I at page 2 when Z = N:

    PNG
    media_image2.png
    173
    234
    media_image2.png
    Greyscale
. 
The document teaches how to prepare these compounds at page 88 wherein an amino substituted pyrazole of formula D-b is reacted with a pyrimidine of formula D-a as what is currently claimed:

    PNG
    media_image3.png
    296
    775
    media_image3.png
    Greyscale

. 
The document teaches that X is a halo group and that the substituents on the starting material may be selected from those currently claimed (see pages 19-21). The document illustrates the preparation of similar compounds to that of the elected species using the general method shown above and other derivatives (see page 37, compound A-87):


    PNG
    media_image4.png
    372
    804
    media_image4.png
    Greyscale


. Thus, the method is amenable to a broad spectrum of substituted derivatives and one skilled in the art would have readily arrived at the claimed process and species claimed herein.
	Applicant’s arguments suggesting that the prior art document is silent with respect to the coupling of amino substituted pyrazole of formula D-b reacting with a pyrimidine of formula D-a wherein R44 is chloro (or X is chloro in the instant application) is incorrect. In fact, the document explicitly teaches this reaction (wherein R44 is indeed chloro) at page 105, starting at line 28:


    PNG
    media_image5.png
    282
    723
    media_image5.png
    Greyscale
. 
Thus, the prior art process is applicable to starting pyrimidine reagents of the formula III wherein X = chloro. In reference to Applicant’s assertion of unexpected results concerning regioselectivity, the prior art document teaches that regioselectivity is high wherein the desired product was seen in LC-MS at 85% (see line 32). Lastly in reference to the high purity obtained after further purification via recrystallization as an unexpected result; this is found unpersuasive since the scope of claim 1 does not require any further purification step as amended. Thus, such a comparison is rendered moot. Claim 2 does include a further purification step via recrystallization but does not tip the scales towards patentability. The prior art preparation states that the crude compound was purified via prep-HPLC to obtain a white compound. However, the document does not exclude other purification means as well (see page 103, line 30).  Additionally, the purification concept of recrystallization is used extensively in the art and is not novel in itself. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the claimed process would have been considered obvious to one skilled in the art.


New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22-23 recite “the compound” or “salt thereof” in reference to claim 1. However, claim 1 recites several “compounds” (e.g. formula I, II, or III) and it is unclear which “compound” that Applicants are making reference to. Thus, the claims are considered indefinite. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over (WO 2017/087905-mentioned in IDS).
The instant claims are drawn to a process of making compounds of formula I via reacting pyrazoles of formula II with pyrimidines of formula III as shown below:



    PNG
    media_image1.png
    490
    730
    media_image1.png
    Greyscale
.
 Note that the claimed process optionally comprises a purification process and wherein L is a leaving group such as halo (see page 5, line 24 of disclosure). The groups on the starting pyrazoles and pyrimidines (e.g. variables X, R1-3) may consist of various substituents such as X = halo, R1 = methyl, R2 = -CF3, and R3 = -C(CH3)2C(O)NH2 as in Applicant’s elected species.
WO 2017/087905 teach identical compounds to that of claimed formula I at page 2 when Z = N:

    PNG
    media_image2.png
    173
    234
    media_image2.png
    Greyscale
. 
The document teaches how to prepare these compounds at page 88 wherein an amino substituted pyrazole of formula D-b is reacted with a pyrimidine of formula D-a as what is currently claimed:

    PNG
    media_image3.png
    296
    775
    media_image3.png
    Greyscale

. 
The document teaches that X is a halo group and that the substituents on the starting material may be selected from those currently claimed (see pages 19-21). The document illustrates the preparation of similar compounds to that of the elected species using the general method shown above and other derivatives (see page 37, compound A-87):


    PNG
    media_image4.png
    372
    804
    media_image4.png
    Greyscale


. 
The document explicitly teaches the above reaction wherein R44 is chloro as well at page 105, starting at line 28:


    PNG
    media_image5.png
    282
    723
    media_image5.png
    Greyscale
. 
Thus, the prior art process is applicable to starting pyrimidine reagents of the formula III wherein X = chloro. Tablets and compositions of these compounds are disclosed at page 89, section 3. Thus, the method is amenable to a broad spectrum of substituted derivatives and one skilled in the art would have readily arrived at the claimed process and species claimed herein.



Conclusion
Claims 1, 2, 6-9, and 22-23 are rejected. Claims 12-14 are objected to for being dependent on a rejected base claim but would be found allowable if written in independent form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624